
	

113 HR 3522 : Employee Health Care Protection Act of 2014
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		H. R. 3522
		IN THE SENATE OF THE UNITED STATES
		September 15, 2014ReceivedAN ACT
		To authorize health insurance issuers to continue to offer for sale current group health insurance
			 coverage in satisfaction of the minimum essential health insurance
			 coverage requirement, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Employee Health Care Protection Act of 2014.
		2.If you like your group health insurance plan, you can keep it
			(a)In generalNotwithstanding any provision of the Patient Protection and Affordable Care Act (including any
			 amendment made by such Act or by the Health Care and Education
			 Reconciliation Act of 2010), a health insurance issuer that has in effect
			 health insurance coverage in the group market on any date during 2013 may
			 after such date offer such coverage for sale through December 31, 2018, in
			 such market outside of an Exchange established under section 1311 or 1321
			 of such Act (42 U.S.C. 18031, 18041). A group health plan shall not be treated as not complying with the requirements of such
			 Act (or the amendments made by such Acts) insofar as it provides health
			 benefits through health insurance coverage that is permitted under the
			 previous sentence.
			(b)Treatment as grandfathered health plan in satisfaction of minimum essential coverageHealth insurance coverage described in subsection (a) shall be treated as a grandfathered health
			 plan for purposes of the amendment made by section 1501(b) of the Patient
			 Protection and Affordable Care Act.
			(c)ConstructionNothing in this section shall be construed as affecting the authority of States with respect to the
			 regulation of health insurance coverage in the group market.
			
	Passed the House of Representatives September 11, 2014.Karen L. Haas,Clerk
